37 So. 3d 392 (2010)
Hubert ROMAGE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1073.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
Hubert Romage, Avon Park, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The Petition for Belated Appeal is granted. A copy of this opinion shall be filed with the Circuit Court and treated as the notice of appeal from the Order Dismissing Petition for Writ of Habeas Corpus filed in Case No. 2009-CA-31414, in *393 the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, SAWAYA, and JACOBUS JJ., concur.